This supplemental Final rejection corrects a typographical error in the Final rejection mailed on 3/22/2021 (i.e. the patent number corresponding with Iarochenko US Patent 6,355,369 was previously incorrect).  Because Applicant’s amendment filed 6/22/2021 changes the scopes of the claims, it will not be entered, since it requires further search and consideration.  

DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 3/11/2021:
Claims 1-13 are pending in the current application.  Claims 1 and 2 have been amended and Claims 14-16 are cancelled.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1-3, 7, and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura US Patent 5,476,730.
Regarding Claims 1 and 7, Okamura discloses a magnesium battery comprising a magnesium fuel assembly comprising a Mg alloy magnesium plate 50a and a negative terminal attached to the magnesium 50a, the magnesium fuel assembly further comprising a first separator 40 in direct contact with a side of the magnesium plate and a second separator 40 in direct contact with an opposite side of the magnesium plate 50a, each separator 40 comprised of fluid (electrolyte) and ion-permeable material (glass fiber or paper), a cathode pair 20 having a positive terminal and arranged to enclose the magnesium fuel assembly on two or more sides, the magnesium fuel assembly movable separator from the cathode pair (see below), electrolyte and an electrolyte retention unit (reservoir) 70 with a space inside in which the electrolyte (KCl) is stored (see at least Figs 1A-7; col 2, lines 3-34, 56-61, col 5, lines 25-33).  Although Okamura does not specifically disclose that the magnesium fuel assembly is movable separate from the cathode part, the skilled artisan would understand that the battery could be disassembled, including separating the magnesium fuel assembly at least from the cathode pair.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Okamura describes the cathode as a single flat plate or sheet having many through-holes for taking in oxygen (meeting Claim 7) (col 4, lines 62-64).
Regarding Claim 2, this is considered product-by-process claim because it described how the magnesium fuel assembly is impregnated with the electrolyte, separate from the cathode pair, and describes how the first and second separators are permeated by electrolyte.  These processes are not seen to impact the final structure of the battery.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding Claim 3, Fig. 7 shows two or more unit cells 1 and therefore two or more magnesium fuel assemblies sharing the electrolyte retention unit.
Regarding Claim 9, Okamura discloses a single magnesium fuel assembly enclosed by the cathode.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include more than one fuel assembly within the cathode in order to extend the life of the battery of Okamura since The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  The limitation “each of which is movable” is seen as an intended use, which the skilled artisan would be capable carrying out, even if it required detaching/disassembling the battery.  There is no requirement in the claims that the moveable nature be carried out reversibly or in any other particular way.
Claim Rejections - 35 USC § 103
6.	Claims 1, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Iarochenko US Patent 6,355,369.
Regarding Claim 1, Iarochenko discloses a battery comprising a fuel assembly (replaceable cartridge unit, col 7, lines 42-55) comprising aluminum (but offering magnesium as an anode option) (col 3, lines 39-52) and so it can be a magnesium fuel assembly (see obviousness statement below), comprising a magnesium plate (metal plate) 19 attached to a negative terminal 20, the magnesium fuel assembly further comprising a first separator (protective liquid permeable membrane) 44 in contact with a side of the magnesium plate 12 and a second separator (protective liquid permeable membrane) 46 in contact with an opposite side of the magnesium plate, a cathode pair (gas diffusion cathodes) 2 having a positive terminal (attached to 38, see Fig. 25A) and arranged to enclose the magnesium fuel assembly on two or more sides, the magnesium fuel assembly movable separate from the cathode pair (since the replaceable cartridge unit is movable), electrolyte and an electrolyte retention unit (inner cavity) 35 with a space 24) (see Figs. 1-26b, .  Iarochenko described the anode membrane as being ion permeable in col 9, lines 31-46 and liquid permeable in col 11, lines 40.  The skilled artisan would further understand that in order for the battery to function, the anode plate must be in contact with electrolyte and ions and so the membranes must be permeable to liquids and ions. Since the claim does not specify direct or indirect contact, the two membranes 44 and 46 of Iarochenko meet the claim of at least indirectly contacting the magnesium plate. 
	Although Iarochenko does say magnesium can be the anode active material as explained above, Iarochenko does not specifically say that the disclosed configuration relied upon in the rejection can be used when magnesium is the anode active material.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use all of the elements described above for a configuration wherein magnesium is the active material in the anode (thus forming a magnesium battery) of Iarochenko because Iarochenko teaches functional equivalence of aluminum and magnesium for the anode material and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 7, Iarochenko further discloses a plate shaped cathode holding member (body) 1 with holes to hold one cathode of the cathode pair while taking in oxygen that serves as the one cathode active material through the holes (see Figs 1, 2A).  The inlet 20 and the portion of 1 that holes the cathode are both considered part of the holes that hold one cathode and take in oxygen. 
Regarding Claim 11, although Iarochenko does not specifically disclose multiple pairs of cathodes, each in parallel arrangement, the multiple pairs of cathodes including the cathode pair with the magnesium fuel assembly inserted between the cathode pair and the negative terminal attached to the magnesium fuel assembly connected to the positive terminal of the cathode pair, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the battery In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). With respect to the parallel arrangement, this configuration would be obvious in order to make the system of Iarochenko as compact as possible because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 13, Figs 25A and 26A together show that the cathode pair 2 is necessarily shaped so that it is longer than the horizontal length of the magnesium fuel assembly 2 with a lengthened segment provided with a positive terminal since the positive terminal extends beyond the entire structure. 
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura US Patent 5,476,730, as applied to Claim 3, and further in view of Iarochenko US PG Publication 6,355,369.
Regarding Claim 4, Okamura discloses the claimed battery as described in the rejection of Claim 3, which is incorporated herein in its entirety.  Okamura fails to specifically disclose that the electrolyte is contained within a fluid bag and the electrolyte is supplied to the electrolyte retention unit by breakage of the fluid bag by movement of the magnesium fuel assembly.  However, Iarochenko discloses an air-metal battery (including magnesium as an anode material) wherein the electrolyte is contained within a fluid bag and is supplied to the cell by breakage of the fluid bag by movement of the magnesium fuel assembly, which is provided as a cartridge so that the anode can be easily replaced when the fuel is spent (see at least Figs 1-25B; col 2, lines 37-56; col 3, lines 39-52 ; col 7, lines 25-55; col 7, line 65-col 8,  line 34; col 10, lines 2-43).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the magnesium battery of Okamura a fluid bag to hold the electrode and to supply the electrolyte to the electrolyte retention unit by movement of the 
8.	Claim 12 is rejected under 35 U.S.C. 1023 as being unpatentable over Iarochenko US Patent 6,355,369, as applied to Claim 11, and further in view of Strong US Patent 4,871,627.
Regarding Claim 12, Iarochenko discloses the claimed magnesium battery having multiple cathode pairs as described in the rejection of Claim 11, which is incorporated herein in its entirety.  Iarochenko fails to specifically disclose wherein at least one of the pairs of cathodes of the multiple pairs of cathodes includes a spacer, which is an insulator, to create space between the at least one of the pairs of cathodes and another cathode pair. However, Strong discloses a multicell metal/air battery having multiple cathodes 16 in a housing and wherein nonconductive (insulative) spacers 22 and 26 are included between cathodes to hold the cathodes at a uniform distance to permit free flow of air (see Fig 5-8 and col 5, lines 5-35, claim 4).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include spacers between cathode pairs of Iarochenko because Strong teaches that the use of insulative spacers between cathodes in a metal-air cell allow free flow of air (oxidant) into the cathodes.
Allowable Subject Matter
9.	Claims 5-6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims recite features (e.g. a dripping tray for electrolyte, a water-permeable protective film that protects the cathode from friction, and a two stage structure that moves multiple magnesium air batteries connected in vertical arrangement into contact with electrolyte) that cannot modify the closest prior art (cited in the rejection above) without destroying the inventive concept of the prior art.
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Further:
Arguments directed at claim 1
11.	Applicant argues that Okamura does not disclose a movable magnesium fuel assembly.
	The Office has considered this argument and respectfully disagrees.  It is submitted that Applicant’s interpretation of “movable” is not commensurate in scope with the claim.  There is no requirement in the claim that the movement take place at any particular time or in any particular way, and so any disassembly of the battery that results in movement of the magnesium fuel assembly will meet the claim.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729